Order entered March 7, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00567-CV

                            DARLENE C. AMRHEIN, Appellant

                                               V.

  ATTORNEY LENNIE F. BOLLINGER AND WORMINTON & BOLLINGER LAW
                           FIRM, Appellees

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-02654-2017

                                           ORDER
       Before the Court is appellant’s March 4, 2019 “Notice to Court on Filing in Forma

Pauperis on Texas Forms with Court of Appeals & Other Outstanding Issues in 2 Appeals.”

Appellant appears to complain of the failure of appellees to file a response brief as well as the

appellate record, which she deems incomplete and seeks to supplement.

       To the extent appellant complains of appellees’ brief, we note appellees’ brief is not due

until March 8, 2019. To the extent appellant complains of the appellate record, the documents

and transcriptions she asserts are missing and need to be included in a supplemental record

concern other cases.    We have denied a previous request to supplement the record with
documents from other cases. See Greystar, LLC v. Adams, 426 S.W.3d 861, 865 (Tex. App.—

Dallas 2014, no pet.). We DENY this request also. See id.

                                                  /s/       KEN MOLBERG
                                                            JUSTICE